Title: To Thomas Jefferson from Pseudonym: "A Native American", 30 October 1808
From: Pseudonym: “A Native American”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. Octr 30th 1808
                  
                  The Crisis has now arived which must determine our fate as a nation Independant and free
                  Common Report Says that no Relaxation has Taken place with Either England or France but Rather Injury to injury on the part of Gt. Brittain—
                  Admitting that to be the Case what would be the line of Conduct propper to be adopted that may again Restore our Nutral Position as They have both Equally infringed on our Nutral Rights and consequently Equally Culpable for those infringments it appears That their is no line to be drawn That Shall favor Either—
                  The Result of the Last Election is Such as Gives unequivical proof of the aprobation of the measures persued by the General Government and Would Seme to warrant a Continuation But I know a number that has given Their Votes on party principles that disapprove of the Embargo and as the Same Causes now Exist in all their force That Existed at The Time the Embargo was laid on what would be the most prudent measure to persue is a matter of great moment—
                  Sir alow me to Suggest to you a line of Conduct That according to my Conception may obviate The Evils that await us—
                  as both Nations are Equally Criminal Their is a Necessaty of acting Impartially to them particularly as their is So Equal a division (in this our Country) of friends to France & England and only will be Remov’d by a desided impartial Conduct to both
                  If neither has or will Resind Their decrees and admit us on the principles of Nutrals I Think it would be advisable to pass a non Intercourse law with both and declare Them both at war with the United States and then Enter into Regulations for the Annoyance of them both by Every possable means which may be done by admiting private armed Vessels to be fitted out of our ports for the purpose of Takeing and destroying their property whare Ever it Might be found and Suffer no Merchant Vessel to go to Sea with Cargoes Those armed for Annoyance of our Enemy Should only be alowed a Certain quantity of provisions according to the time They Meant to Cruize—
                  At the time we made the declaration that both Franc & England were at war with the United States. It would be advisable to open Negotiations with them for the purpose of Obtaining our Nutral Rights and I am of opinion much might be gained—
                  as England has the whole of the Commerce which we have lost and will more Immediately feel the Effects of Such a measure Them being a Very Considerable part of her Commerce now Carried on by Ships Runing without Convoy which Must (most probably) fall into our hands—
                  That is not the most Material Consideration The merchant which is the Most Interested (and Consequently the Most Noisy) Will have an opertunity of Employing their funds in Building and fitting of armed Ships with a View of gain—
                  The Embargo as a measure of Annoyance to great Brittain is on the Contrary of the utmost advantage for the whole of the Commerce which the U.S. had (Except direct to France) has fallen into her hands She being mistress of the Seas and the Embargo will only act against ourselves unless Some line of Conduct Should be adopted which will be More Injurious To Great Brittain Than any we have Hither Resorted To—
                  By fitting out armed Vessels against both powers Would be Takeing a position I think our general Conduct and professions Would warrent we have been Contending for Nutrality the Beligerents will Neither admit it—Thus by declaring both Hostile to America we Still Keep our Nutral position in View and That Nutral position will be more Eesily obtained than it would be by declaring for Either and we have quite as much to fear from one as from both Should we declare for Either we then abandon our Nutral position and Consiquently preclude Negociation on Nutral principles Which is of Too Much Consiquence to Lightly abandon
                  Nutrality can only be obtained by makeing it the Intrest of Great Brittain to grant it and that must be by Makeing The Commerce Which She now has in Consequence of our being driven from the ocean Cost her more than it is worth Which only can be done by fitting out armed Ships which will be Capable of Takeing Their Merchant Ships and whoever Takes them they will Cost more Than they will be worth and no man is anxious for an Aritcle that Shall Cost him more than it is worth in the markett
                  I have Related What appears to Me to be Truths and no doubt if they make the Same Impression on your mind you will give them Their propper weight
                  I am with much Respect
                  
                     
                        a Native American
                     
                  
                  
                     PS Would my name ad any weight to the arguments Adduced I would give it with Pleasure but if they have no weight in themselves let them go to the Shados propper for them
                  
               